Citation Nr: 9935285	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  93-10 111	)	DATE
	)
	)

On appeal from the decision of the Vocational Rehabilitation 
and Counseling Officer at the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974.  The Board of Veterans' Appeals (Board) entered 
a decision on February 25, 1997, denying the veteran's claim 
for an extension of eligibility for vocational and 
rehabilitation benefits under Tittle, 38, United States Code.  
The veteran appealed to the United States Court of Veterans 
Appeals (now known as the United States Courts of Appeals for 
Veterans Claims) (Court) and a Joint Motion to Remand was 
filed by the parties in January 1999.  The Court granted the 
joint motion, vacated the Board's February 1997 decision, and 
remanded the case to the Board.  

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely. 

It is noted in the Joint Motion for Remand that a prior June 
1995 Board remand had not been complied with in regard to the 
Board's request that certain outstanding documents be 
obtained, including a report of a VA neurologic examination 
that was to be completed in August 1992.  In this regard, 
while the RO received some outstanding records pursuant to 
its request, these records did not include the neurologic 
examination report sought by the Board.  Consequently, 
clarification must be obtained as to whether the veteran 
underwent a VA neurological examination in August 1992, and 
if so, to obtain the report of findings.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  If it is determined that the 
examination was conducted, but that that the report of 
findings is no longer available, an attempt must be made to 
obtain alternate records regarding the examination which 
addresses the pertinent findings, including an affidavit from 
the examining physician.  
In addition, although the claim was reviewed by a counseling 
psychologist in November 1995, the claim was not re-evaluated 
by the counseling psychologist despite his notation that he 
would re-evaluate the claim following completion of a 
scheduled orthopedic examination (also in November 1995).  
The Joint Motion for Remand points out that "VA regulations 
provide that a determination of whether there is a 'serious 
employment handicap,' for purposes of vocational and 
rehabilitation benefits under Chapter 31, United States Code, 
must be rendered by a counseling psychologist.  38 C.F.R. 
§ 21.52(f)."  Accordingly, the Board has been directed to 
take appropriate action as far as enabling a counseling 
psychologist to determine, based on review of all pertinent 
evidence, whether the veteran has a serious employment 
handicap to warrant extension of his eligibility period for 
vocational and rehabilitation benefits.  38 U.S.C. § 3103(c); 
38 C.F.R. §§ 21.44, 21.52(f); Wilkonson v. Brown, 8 Vet. App. 
263, 271-72 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO must clarify whether the 
veteran underwent a VA neurologic 
examination in August 1992 and if he did, 
attempt to obtain the report of findings.  

2.  If and only if the veteran did 
undergo a VA neurologic examination in 
August 1992, but the associated report of 
findings cannot be obtained, then the RO 
must attempt to obtain alternate records 
regarding this examination which 
addresses the pertinent findings, 
including an affidavit from the examining 
physician. 

3.  Thereafter, the RO should forward the 
claims file to a counseling psychologist 
for a determination, based on review of 
all pertinent evidence, as to whether the 
veteran has a serious employment handicap 
to warrant extension of his eligibility 
period of vocational rehabilitation 
benefits.  38 U.S.C. § 3103(c); 38 C.F.R. 
§§ 21.44, 21.52(f).

The case should then be returned to the Board for further 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


